Exhibit 10.iii

 

LOGO [g765234stamp129_131.jpg]

  

The Mosaic Company

Atria Corporate Center

3033 Campus Drive—E490

Plymouth, MN 55441

www.mosaicco.com

  

Tel (763) 577-2700

Fax (763) 577-2860

May 29, 2014

Anthony T. Brausen

6485 Virginia Drive

Excelsior, MN 55331

 

RE: Retention Bonus

Dear Tony:

It is an exciting time for Mosaic and you play a key role in the critical growth
of our business. The world in which we operate is changing and I believe that
together, we can take Mosaic’s brand, reputation, and community leadership to
the next level. Mosaic wishes to assure that you provide services for Mosaic
through at least June 1, 2015. In exchange for your providing services through
that date, Mosaic will pay you a cash retention bonus of $1,000,000 (gross) on
June 1, 2015, subject to the terms of this agreement.

Specific Retention Bonus Terms

The following terms and requirements must be met to receive the bonus:

 

•   Employment Status – You must remain a full-time salaried Mosaic employee
from today’s date until June 1, 2015 (the “performance period”) to be eligible
for the bonus, except as provided under the Separation provision below. If you
are on a leave of absence (due to an illness, disability, etc.) during the
performance period but continue to be employed by Mosaic, the bonus will be
calculated as set forth under the Leave of Absence provision below. (If you are
able to perform your assigned duties and Mosaic places you on leave, your bonus
will not be pro-rated.)

 

•   Leave of Absence – If the cumulative number of days of leave during the
performance period is 90 calendar days or less, then you will receive the entire
bonus, subject to the other terms of this agreement. If the cumulative number of
days of leave during the performance period is more than 90 calendar days, then
you will receive a pro-rated bonus based on the number of days of active
employment during the performance period (assuming there are more than 90 days
of active employment).

 

•   Satisfactory Performance – Mosaic retains discretion to reduce the bonus in
the event your job performance during the performance period is determined to be
unsatisfactory or fails to meet expected standards (based on standard of
“improvement required” as used in Mosaic’s annual EDGE performance evaluation
process).

 

•   Separation –

 

  (1) If Mosaic terminates you during the performance period for Cause or you
resign your employment with Mosaic for reasons other than Good Reason you will
not receive the bonus.

 

  (2) If you terminate employment prior to payment of the bonus and the reason
constitutes Good Reason, you will receive the bonus provided you sign and do not
rescind the General Release of Claims in Exhibit A attached to the Senior
Management Severance and Change in Control Agreement between Mosaic and you
dated April 1, 2014 or any successor thereto (“Senior Management Severance
Agreement”).

 

  (3) If you die or become disabled (as defined in Mosaic’s long term disability
plan) before payment of the bonus, you (or, in the event of your death, your
estate) will receive a pro-rated bonus based on the number of days of active
employment during the performance period.



--------------------------------------------------------------------------------

Anthony T. Brausen

Page 2 of 2

May 29, 2014

For purposes of this agreement only, the term “Cause” shall have the same
meaning as defined in the Senior Management Severance Agreement. For purposes of
this agreement only, the term “Good Reason” shall have the meaning as defined in
the Senior Management Severance Agreement (including the timing requirements) as
modified by the next sentence. Should Mosaic determine that a reorganization or
reduction of your authority, duties, or responsibilities is appropriate before
the payment of the bonus, you agree that any such reorganization or reduction of
your authority, duties, or responsibilities will not be Good Reason for purposes
of this agreement. In all events, if a bonus is paid, the bonus will be paid on
June 1, 2015.

 

•   Impact on 401(k) Plan and Nonqualified Plan – The bonus will not be
considered compensation for purposes of determining benefits under Mosaic’s
401(k) plan or nonqualified plan.

 

•   Agreement Regarding Interaction of this Agreement and the Senior Management
Severance Agreement – You agree that if you are paid a bonus (including a
pro-rated bonus) under this agreement and there has been or is a reorganization
or reduction in your authority, duties, or responsibilities up through the date
the bonus is paid, you will not assert that change as Good Reason under the
Senior Management Severance Agreement and will not seek to collect a payment
under that agreement due to such a change. However, if you have not yet received
and agree not to seek the bonus under this agreement, and there is a
reorganization or reduction in your authority, duties, or responsibilities, you
may seek to obtain a payment due to Good Reason under the Senior Management
Severance Agreement (subject to the terms of that agreement).

 

•   Confidentiality – You agree to keep the terms and conditions of this
agreement and any information exchanged or obtained in connection with this
agreement confidential and proprietary. Notwithstanding the foregoing, it shall
not be a breach of this agreement for you to disclose the terms and provisions
of this Agreement to your legal, financial and tax advisors, and family,
provided they agree to keep and comply with this Confidentiality provision. It
will also not be considered a breach of this Confidentiality provision if,
pursuant to a legal requirement or process, you are required to disclose the
existence or terms of this agreement. This Confidentiality provision will be
null and void if the existence or terms of this agreement are disclosed as part
of a securities law filing or broadly disseminated by Mosaic to the public.

Taxes and Section 409A

The bonus payment is subject to income and employment taxes. This agreement
shall be interpreted in a manner that complies with section 409A and guidance
under section 409A (collectively “section 409A”). Notwithstanding the foregoing,
although the intent is to comply with section 409A, you are responsible for all
taxes and penalties under this agreement.

Successors

This agreement shall be binding upon and inure to the benefit of Mosaic’s
successors and assigns.

Modification and Survival

This agreement may only be amended by a further written agreement between Mosaic
and you. The obligations set forth in this agreement shall survive the
termination of this agreement.

Conclusion

By signing below, you indicate you have read and understood the terms of this
agreement and that you agree to the terms of this agreement.

 

  /s/ Anthony T. Brausen Anthony T. Brausen   5/29/14 Date

Best regards,

/s/ L. Stranghoener

Larry Stranghoener

Executive Vice President, Chief Financial Officer



--------------------------------------------------------------------------------

LOGO [g765234stamp129_131.jpg]   

The Mosaic Company

Atria Corporate Center

3033 Campus Drive – E490

Plymouth, MN 55441

www.mosaicco.com

  

Tel (763) 577-2700

Fax (763) 577-2860

May 29, 2014

Anthony T. Brausen

6485 Virginia Drive

Excelsior, MN 55331

 

RE: Retention Bonus

Dear Tony

In the event your role and/or job responsibilities change while you are employed
with Mosaic, this letter is confirmation that you will keep your Senior Vice
President officer title.

Best Regards,

/s/ L. Stranghoener

Larry Stranghoener

Executive Vice President, Chief Financial Officer

c: Personnel File